DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges applicant’s amendments, see remarks page 1, filed 11/09/2021, with respect to cancelation of Claims 18-20.  Previous rejection of claims 18-20 under 35 U.S.C 103 are withdrawn.   
Claims 18-20 Canceled. 
Claims 1-17 and 41 are pending. 
Allowable Subject Matter
Claims 1-17 and 41 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, Claim 1 overcomes the prior art rejection of Schwammenthal (U.S Publication No. 2016/0022890) and Siess (U.S Patent No. 9,474,840)  in teaching a different and novel approach to improving kidney function by inserting and operating a first blood pump in the heart of the patient and a second blood pump into the inferior vena cava of the patient specifically “operating the second blood pump in the inferior vena cava of the patient and the first blood pump in the heart of the patient such that while the second blood pump is operating, the first blood pump is also operating; and adjusting operation of at least one of the first blood pump and the second blood pump to achieve a target pressure drop at a location in a renal vein or the inferior vena cava of the patient.” in combination with the recited steps of the claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250. The examiner can normally be reached Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAVEED R. KOLIA/Examiner, Art Unit 3792